Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 3, 2021, has been entered. Claims 1, 3-7, and 9-15 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome every objection previously set forth in the Non-Final Office Action mailed December 18, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches that define pores having pore sizes of 0.0039” in lines 9-11. The applicant fails to identify what units are used to define the pore size. For examination purposes, this limitation will be interpreted as if “the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches that define pores having pore sizes of 0.0039 inches” were recited. 
Claims 3, 4, 5, and 6 are dependent on claim 1 and are rejected for the same reasons.
pores having pore sizes of 0.0039” in lines 9-11. The applicant fails to identify what units are used to define the pore size. For examination purposes, this limitation will be interpreted as if “the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches that define pores having pore sizes of 0.0039 inches” were recited. 
	Claims 9, 10, 11, and 12 are dependent on claim 7 and are rejected for the same reasons. 
	Claim 13 recited the limitation “the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches that define pores having pore sizes of 0.0039” in lines 9-11. The applicant fails to identify what units are used to define the pore size. For examination purposes, this limitation will be interpreted as if “the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches that define pores having pore sizes of 0.0039 inches” were recited. 
	Claims 14 and 15 are dependent on claim 13 and are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin et al. (US 2010/0068793 A1), herein referred to as Ungrin, in view of Haywood et al. (US 2003/0086830 A1), herein referred to as Haywood.
Regarding claim 1, Ungrin teaches a cell plate (110) comprising: a well (116) (Fig. 1A; Paragraphs [0151]-[0153]), the well including a capture device (144, 145) comprising (Fig. 1P; Paragraphs [0171]-[0172]): a support ring (148), the support ring having an outer diameter less than an inner diameter of 
Ungrin does not teach an embodiment wherein the support ring has an inner diameter that defines a hollow center. Haywood, however, teaches a container assembly for storing a biological sample (Abstract) comprising a support ring (112), the support ring having an inner diameter that defines a hollow center (128), and a mesh covering (124) affixed to the support ring (Figs. 14-17; Paragraph [0120]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin to include the support ring as taught by Haywood to enclose the biological sample while still allowing fluids and reagents to flow into the well (Haywood, Paragraph [0033]).
Moreover, neither Ungrin nor Haywood explicitly teaches embodiments wherein the inner diameter of the well is 0.1335 inches, the outer diameter of the well is 0.146 inches, the thickness between the inner and outer diameters is 0.0125 inches, or the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches. However, one having ordinary skill in the art would understand that these parameters to be result-effective variables. Ungrin teaches that wells may be of a variety of sizes depending on the use of the plate, and that the diameter of the well increases as the size of the aggregate being restrained within the cell increases (Paragraph [0159]). Ungrin also teaches that the distance between the wells, corresponding to the thickness between the inner and outer diameters of the well, will decrease as the number or size of the wells increases, creating a closely-packed array (Paragraph [0162]). Moreover, the pore size of the mesh is dependent on both the diameter of the crisscrossing wire members used to create it, and the spacing between the members, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 3, Ungrin teaches the cell plate as previously described, but fails to teach an embodiment wherein the support ring comprises a hollow center. Haywood, however, teaches a container assembly for storing a biological sample comprising a support ring, wherein the mesh covering (124) is configured to extend across the hollow center of the support ring (122) (Figs. 14-17; Paragraph [0120]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin to include the support ring as taught by Haywood to enclose the biological sample while still allowing fluids and reagents to flow into the well (Haywood, Paragraph [0033]).
Regarding claim 5, Ungrin teaches the cell plate as previously described, wherein the mesh covering is made of nylon (Paragraph [0175]).
Claims 4, 7, 9, 10, 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin and Haywood, further in view of Miles et al. (US 2006/0134772 A1), herein referred to as Miles.
Regarding claim 4, Ungrin teaches the cell plate as previously described, but fails to teach an embodiment wherein the support ring is made from a polyoxymethylene material. Miles, however, teaches a cell capture structure comprising a support ring (circular platform) made from Delrin, a polyoxymethylene material (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings on Ungrin and Haywood 
Regarding claim 7, Ungrin teaches a cell capture device (144) comprising a support ring (148) having an outer diameter less than an inner diameter of an upper option of a well and a mesh covering affixed to a top surface of the support ring (148) by an adhesive (Fig. 1S; Paragraphs [0174]-[0176]; Paragraph [0180]); the mesh covering comprising crisscrossing wire members that define pores having pore sizes of 0.0039 inches (Paragraph [0069]; Paragraph [0175]).
Ungrin does not teach an embodiment wherein the support ring has an inner diameter that defines a hollow center, or that the cell plate is within a metabolic analyzer (The broadest reasonable interpretation of “metabolic analyzer” is an instrument or device capable of detecting or measuring cellular activity). Haywood, however, teaches a container assembly for storing a biological sample (Abstract) comprising a support ring (112), the support ring having an inner diameter that defines a hollow center (128), and a mesh covering (124) affixed to the support ring (Figs. 14-17; Paragraph [0120]). Moreover, Miles teaches a cell capture structure capable of being imaged under a fluorescent microscope. In the case of Miles, the fluorescent microscope is used to detect the fluorescent intensity of the cells within the culture) (Paragraph [0063]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin to include the support ring as taught by Haywood to enclose the biological sample while still allowing fluids and reagents to flow into the well (Haywood, Paragraph [0033]). Further, it would have been obvious to place the cell plate within a metabolic analyzer, as taught by Miles, to quantify the cellular activity and viability of the culture (Miles, Paragraph [0063]).
Moreover, neither Ungrin nor Haywood explicitly teaches embodiments wherein the inner diameter of the well is 0.1335 inches, the outer diameter of the well is 0.146 inches, the thickness 
Regarding claim 9, Ungrin teaches the capture device as previously described, but fails to teach an embodiment wherein the support ring comprises a hollow center. Haywood, however, teaches a container assembly for storing a biological sample comprising a support ring, wherein the mesh covering (124) is configured to extend across the hollow center of the support ring (122) (Figs. 14-17; Paragraph [0120]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin to include the support ring as taught by Haywood to enclose the biological sample while still allowing fluids and reagents to flow into the well (Haywood, Paragraph [0033]).

Regarding claim 11, Ungrin teaches the capture device as previously described, wherein the mesh covering is made of nylon (Paragraph [0175]). 
Regarding claim 13, Haywood teaches a method of restraining an article, comprising: forming a support ring (122) having an outer diameter that is less than the inner diameter of the well (112) and an inner diameter defining a hollow center (Figs. 14-17; Paragraph [0119]; Paragraph [0120]); forming a mesh covering (124) having an outer diameter that is greater than the inner diameter of the support ring (Figs. 14-17; Paragraph [0120]); forming a capture device (comprised of elements 60’, 114, 122, 124, 126, 128) by affixing the mesh covering to the support ring such that the mesh covering extends completely across the hollow center (Fig. 15; Paragraphs [0119]-[0120]); placing the article (108) within the well (Paragraph [0101]); and inserting the capture device (60’, 114) above the article within the well such that the capture device runs between interior walls of the well and restrains the article within the well (Paragraph [0122]).
Haywood fails to teach an embodiment wherein the method of restraining the article occurs within a well of a cell plate of a metabolic analyzer, or wherein the capture device is formed by affixing the mesh covering to the support ring with an adhesive.
However, Ungrin teaches a cell plate (110) and capture device (144, 145) wherein the method of restraining the article occurs within a well (116) of a cell plate (110) (Fig. 1A; Fig. 1P; Paragraphs [0151]-
Moreover, Miles teaches a cell capture structure capable of being imaged under a fluorescent microscope (The broadest reasonable interpretation of “metabolic analyzer” is an instrument or device capable of detecting or measuring cellular activity. In the case of Miles, the fluorescent microscope is used to detect the fluorescent intensity of the cells within the culture) (Paragraph [0063]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Haywood with the method of restraining an article within a well of a cell plate, as taught by Ungrin, to limit the growth of the cell culture to a designated area (Ungrin, Paragraph [0012]) and to ensure the mesh is properly attached to the support ring to trap particles within the microwells (Ungrin, Paragraph [0176]). Further, it would have been obvious to place the cell plate within a metabolic analyzer, as taught by Miles, to quantify the cellular activity and viability of the culture (Miles, Paragraph [0063]).
Moreover, neither Ungrin nor Haywood explicitly teaches embodiments wherein the inner diameter of the well is 0.1335 inches, the outer diameter of the well is 0.146 inches, the thickness between the inner and outer diameters is 0.0125 inches, or the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches. However, one having ordinary skill in the art would understand that these parameters to be result-effective variables. Ungrin teaches that wells may be of a variety of sizes depending on the use of the plate, and that the diameter of the well increases as the size of the aggregate being restrained within the cell increases (Paragraph [0159]). Ungrin also teaches that the distance between the wells, corresponding to the thickness between the inner and outer diameters of the well, will decrease as the number or size of the wells increases, creating a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 14, Haywood teaches the method of restraining an article as previously described, wherein in the step of forming a mesh covering (124), the outer diameter of the mesh covering is substantially equal to the outer diameter of the support ring (122) (Fig. 15; Paragraph [0120]).
Regarding claim 15, Haywood teaches the method of restraining an article as previously described but fails to teach an embodiment wherein the support ring is formed entirely from a polyoxymethylene material. Miles, however, teaches a cell capture structure comprising a support ring (circular platform) made from Delrin, a polyoxymethylene material (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings on Ungrin and Haywood to include the polyoxymethylene support ring as taught by Miles to provide structural integrity to the assembly of the cell capture array (Miles, Paragraph [0060]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ungrin and Haywood, further in view of Kiedrowski (US 2017/0067008 A1).
Regarding claim 6, Ungrin teaches the cell plate as previously described, but fails to explicitly teach the adhesive being a transparent, colorless, ethyl-based instant gel adhesive. Kiedrowski, . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ungrin, Haywood, and Miles, further in view of Kiedrowski.
Regarding claim 12, Ungrin teaches the capture device as previously described, but fails to explicitly teach the adhesive being a transparent, colorless, ethyl-based instant gel adhesive. Kiedrowski, however, teaches a retaining chamber for cell culture (Abstract), wherein the device components are bonded to one another using a suitable, biocompatible, and inert adhesive such as cyanoacrylate (those having ordinary skill in the art would recognize cyanoacrylate to be a transparent, colorless, ethyl-based instant gel adhesive, more commonly referred to as Super Glue) (Paragraph [0130]). It would have been obvious to one having ordinary skill in the art to modify the teachings of Ungrin and Haywood and limit the adhesive used to a transparent, colorless, ethyl-based instant gel adhesive, as taught by Kiedrowski, to ensure that the imaging capabilities of the cell plate were not disrupted by the adhesive, and to prevent the adhesive from adversely impacting the viability of the cell culture (Kiedrowski, Paragraph [0130]). 
Response to Arguments
Applicant's arguments filed February 3, 2021, have been fully considered but they are not persuasive.
In reference to independent claim 1, applicant argues that neither Ungrin nor Haywood explicitly teach embodiments wherein the inner diameter of the well is 0.1335 inches, the outer diameter of the well is 0.146 inches, the thickness between the inner and outer diameters is 0.0125 inches, or the mesh covering comprising crisscrossing wire members having an outer diameter of 0.0018 inches, which is true. However, one having ordinary skill in the art would understand that these parameters to be result-effective variables. Ungrin teaches that wells may be of a variety of sizes depending on the use of the plate, and that the diameter of the well increases as the size of the aggregate being restrained within the cell increases (Paragraph [0159]). Ungrin also teaches that the distance between the wells, corresponding to the thickness between the inner and outer diameters of the well, will decrease as the number or size of the wells increases, creating a closely-packed array (Paragraph [0162]). Moreover, the pore size of the mesh is dependent on both the diameter of the crisscrossing wire members used to create it, and the spacing between the members, and will vary depending on the size of the particles to be retained (Paragraph [0175]). As such, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize these parameters to restrain the desired aggregate size within the well, and to ensure that none of the cells within the aggregate could escape the well through the wire mesh Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
As such, applicant’s request for the withdrawal of the rejections of dependent claims 3 and 5 are respectfully denied. Dependent claim 2 has been canceled, and accordingly, is not in condition for allowance. 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
As such, applicant’s request for the withdrawal of the rejections of dependent claims 9, 10, 11, 12, 14, and 15 are respectfully denied. Dependent claims 8 and 16 have been canceled, and accordingly, are not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799